Citation Nr: 1645812	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1985 to March 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In June 2015, the Board remanded the Veteran's claims for service connection for further development.  A SSOC was issued in July 2015, and the case has now been returned to the Board for further appellate action.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's right ear hearing loss is related to service.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b)(2015). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board notes the Veteran did not file a claim for hearing loss, instead it was inferred following a VA examination conducted in accordance with a claim for tinnitus.   

In conjunction with the claim for service connection for tinnitus, the Veteran was provided a letter in August 2011 that advised the Veteran of VA's duties to notify and assist in the development of his claim for service connection.  The same criteria for service connection for hearing loss apply.   

Additionally, the Veteran demonstrated actual knowledge by reporting exposure to noise in service, and development of hearing loss during active duty.  Therefore, there is no prejudice to the Veteran for failure to provide notice.  The record reflects that at the April 2015 Board hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The Veteran reported at the hearing that he was exposed to loud noise during service, and did not have hearing loss prior to service.  The Veteran also indicated he was not exposed to loud noise following discharge.   

Thus, the evidence reflects that the Veteran either had actual knowledge of what was required or a reasonable person could be expected to understand from the notice what was needed. Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (noting that section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran was afforded an audiological examination in October 2011, and an addendum opinion was obtained in June 2015.  The Board finds this examination and opinion to be adequate because they were conducted in accordance with the requirements outlined in 38 C.F.R. § 4.85(a), for evaluating hearing impairment for VA purposes.  The VA examiners correctly recited the Veteran's pertinent history, including that provided by the Veteran; provided definitive opinions and supported those opinions with a rationale.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the examination and opinions were inadequate.

In addition, the Board notes that the case was remanded in June 2015.  The June 2015 Board remand directed that the RO/AMC request an addendum opinion to the October 2011 examination.  An addendum opinion was rendered June 2015.  Accordingly, the requirements of the June 2015 remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

B. Applicable Law 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include sensorineural hearing loss), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C. Analysis

The Veteran's Service Treatment Records ("STRs") show that an audiometric examination performed during his service in March 1985 revealed the following pure tone air conduction thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
0
5
5
15
70

An April 1985 audiometric examination revealed the following pure tone air conduction thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
10
75

The audiological report indicates the Veteran was given personal hearing protection.  The examiner assessed the Veteran as having "bilateral high frequency hearing loss secondary to noise." 

There are no additional records during service with regard to hearing, and a  separation examination is not of record.  

The first post service audiogram is from a Delta Airlines hearing examination, from July 1989.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
00
00
00
10
20
80

In October 2011, the Veteran was afforded a VA examination.  The Veteran reported having tinnitus and difficulty hearing.  He reported duties during service consisted of working on tanks.  He stated he was not afforded hearing protection, and was not in a hearing conservation program.  He reported following service he worked for Delta Airlines for 22 years, wore hearing protection and entered a hearing conservation program.  He also reported participating in hunting and recreational shooting and wearing hearing protection.  On examination of the right ear, his external ear examination was within normal limits, as was the auricle.   

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
20
80

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.   

Based on the tympanometry, the status of the right middle ear is within normal limits.  The acoustic reflex results for the right ear are consistent with audiometric data and history of acoustic trauma.  The examiner noted the Veteran has severe high frequency hearing loss in the right ear.  The examiner concluded it is less likely than not that hearing loss was caused by noise exposure in service, and noted that hearing loss was most likely aggravated by noise exposure in service.  The examiner cited as support that the Veteran entered service in 1985 with a documented hearing loss.  

In June 2015 an addendum opinion was rendered.  The examiner noted the Veteran enlisted in service with a pre-existing hearing loss in both ears.   The Veterans enlistment examination from March 1985 documented hearing loss, and this was confirmed on reexamination from April 1985.   The STRs indicate the Veteran was afforded hearing protection during service.  There is no separation examination available for review.  The Veteran submitted audiograms beginning July 1989 from Delta Airlines, which continue to show bilateral high frequency sensorineural hearing loss. The first audiogram from 1989 is one year and four months post-discharge.  When comparing the enlistment examination from 1985 and the original baseline from Delta Airlines in 1989, there is a shift only in the left ear, with no significant permanent positive threshold shift in the right ear.  The examiner concluded the Veteran's right hearing impairment clearly and unmistakably underwent no permanent increase in severity during or as a result of service.  There was no progression of hearing loss from enlistment examination in 1985 to Delta Airlines baseline examination.  The examiner ruled out a noise injury during service.  

At the Video Conference hearing, the Veteran testified that he has suffered from hearing loss since his time in service.  Hearing loss may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").     
Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). To the extent that the Veteran himself believes that his current right ear hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical or audiological field. The Veteran's opinion as to the etiology of his current right ear hearing loss is not competent evidence, as such question requires expertise to determine. Id. 

The Board further finds that there is no competent evidence indicating his right ear hearing loss was aggravated by or is related to his period of service.  At the Board hearing the Veteran stated that he was not given hearing protection during service.     However, according to an audiological examination during service, in April 1985, the Veteran was given hearing protection.  In light of the foregoing, the Board finds the Veteran's statements concerning the onset of hearing loss made through the course of his claim to be less credible, and therefore assigns them less probative weight.
 
It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337  (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Rather, the current lay statements are found to lack reliability because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements regarding in-service noise exposure with regard to hearing protection. 

Both the October 2011 and April 2015 VA examiners noted a pre-existing hearing loss disability in his right ear.  The Board must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability. See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b). The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation. See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The most probative evidence, consisting of the opinion provided by the VA examiner, for the same reasons as noted above, shows no aggravation of pre-existing right ear hearing loss.  Also, the audiological findings from the July 1989 Delta Airlines document no change in right ear hearing as noted by the June 2015 VA examiner.  
 
In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's hearing loss disability of the right ear and his service.     Accordingly, the appeal seeking service connection for right ear hearing loss must be denied.


ORDER

Service connection for right ear hearing loss is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


